Citation Nr: 1814279	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1994 to April 1998.  The appellant in this case is the Veteran's former spouse; the Veteran and the appellant were legally divorced in September 2008.  The appellant claims an apportionment on behalf of herself and the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case has been remanded in February 2017 and in September 2017.  It was returned to the Board in January 2018.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2017 remand, the Board requested that the appellant be sent a copy of the May 2017 supplemental statement of the case, as well as a letter requesting that she submit information and authorizations for records regarding : (1) the Veteran's child support obligations and payments from the States of South Carolina and North Carolina; (2) the North Carolina Child Support Enforcement Agency; (3) documentation regarding the daughter's post-high school education; and (4) a current financial status report.  A development letter requesting the above evidence was sent to the appellant in December 2017, as was a copy of the May 2017 supplemental statement of the case.  

However, in the September 2017 remand, the AOJ was directed to request from the Veteran a current financial report and any authorizations necessary in order to obtain any and all records pertaining to child support.  Such a letter was never sent to the Veteran.  

Moreover, the Board also directed the AOJ to provide documentary evidence that that the Veteran and the appellant had been sent the May 2016 and May 2017 supplemental statements of the case to their correct addresses.  Although the Board is able to ascertain that both the Veteran and the appellant have received the May 2017 supplemental statement of the case at the correct address and that May 2016 supplemental statement of the case was received by the appellant at the correct address, the AOJ has provided no documentary evidence that the Veteran was provided the May 2016 supplemental statement of the case at his correct address.  

Additionally, when the AOJ notified that this case was being returned to the Board, the AOJ failed to notify the Veteran at his correct address that the case was being recertified back to the Board for readjudication.  

Finally, it appears that the Veteran provided the AOJ authorization and consent to obtain records from the North Carolina Child Support Enforcement Agency in a March 2017 statement (scanned into VBMS on April 8, 2017).  It does not appear that the AOJ acted on that authorization, either to attempt to obtain the records and/or to inform the Veteran that his authorization was not valid and to allow him the opportunity to provide valid authorization for VA to attempt obtaining those records.  

Because of the lack of substantial compliance with the Board's previous remand directives, this case must be remanded in order to ensure compliance with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran's March 30, 2017 statement (scanned into VBMS on April 8, 2017) giving VA authorization to obtain records from the North Carolina Child Support Enforcement Agency is valid.  If so, obtain those records and associate them with the claims file.  If attempts to obtain those records are made but are not successful, both the Veteran and the appellant must be notified in a letter that is associated with the claims file documenting that both parties to this case were so informed.  

2.  Send the appellant a letter to her correct address which encloses copies of the May 2016 and May 2017 supplemental statements of the case.  That letter must also enclose the proper forms and request that the appellant submit additional information and authorization for the records from following: (1) comprehensive reports of the Veteran's child support obligations and payments from ALL COURTS OF APPROPRIATE JURISDICTION in the States of South Carolina and North Carolina, or from other appropriate sources; (2) the North Carolina Child Support Enforcement Agency; (3) information and documentary evidence of the daughter's post-high school education; and, (4) a current financial status report.  

3.  Send the Veteran a letter to his correct address which encloses copies of the May 2016 and May 2017 supplemental statements of the case.  That letter must also enclose the proper forms and request that the Veteran submit additional information and authorization for the records from following: (1) comprehensive reports of the Veteran's child support obligations and payments from ALL COURTS OF APPROPRIATE JURISDICTION in the States of South Carolina and North Carolina, or from other appropriate sources; (2) the North Carolina Child Support Enforcement Agency; (3) and, a current financial status report.  

If the Veteran's previous March 2017 authorization is not deemed valid in order for VA to obtain the North Carolina Child Support Enforcement Agency's records, the rationale for finding that the previous March 2017 authorization is not valid must be explained in detail to the Veteran; he must be provided an opportunity to provide the proper, valid authorization for those records.  

4.  After documenting the actions directed in numbers 1-3 of this remand, and after obtaining any records and/or completing any other appropriate development as a result of the above, review the claims file and readjudicate the apportionment claim.  If the benefits sought on appeal remain denied, the appellant and the Veteran, and their representatives, if any, must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

5.  Finally, ensure that both the Veteran and the appellant are properly informed, following the provision of the supplemental statement of the case to each individual, that the case is being certified to the Board for further appellate action.  

Both the appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

